Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, and 5-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claims 1, the closest reference to US 20160061589 (BHATTACHARYYA et al.) discloses a metrology apparatus thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claim 1.
 	Regarding claim 1, A metrology apparatus comprising: “a sensor configured to detect characteristics of radiation impinging thereon; an optical system configured to: illuminate at least one structure with radiation received from a source, receive radiation scattered by the at least one structure, transmit the received radiation to the sensor, image the at least one structure on the sensor, and prevent, in a first operational mode, a transmission of radiation of a 0th diffraction order of the scattered radiation towards the sensor, wherein the sensor is arranged in an image plane of the optical system or in a plane conjugate with the image plane; and a processor configured to: receive a signal from the sensor representing an image being recorded on the sensor, and determine an overlay value based on the signal and a displacement of first features in a first layer of the substrate with respect to second features in a second layer of the substrate, wherein the first features and the second features can be individually distinguished in the image that is received by the processor, and wherein the optical system comprises one or more lenses that have an aberration that is smaller than lambda/20 “along with other limitations of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160061589 (BHATTACHARYYA et al.) teaches overlay value measurement by dark field image.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.


/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886